DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of the Application
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  The Amendment filed 15 February 2022 has been entered and considered. 
Claims 21, 26, 28, 33-35, and 40 have been amended. Claims 21-40, all the claims pending in the application, are rejected.

Response to Amendment
Double Patenting
In view of the amendments to independent claims 21, 28, and 35, the double patenting rejections are withdrawn. 

Prior Art Rejections
In view of the amendments to independent claims 21, 28, and 35, the previously applied prior art rejections are withdrawn. Applicants’ arguments are rendered moot in view of the new grounds of rejection set forth below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-23, 26-30, 33-37 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over “Efficient Face Tracking and Detection in Video: Based on Template Matching” by Mohammed et al. (cited in IDS filed 9 June 2021; hereinafter “Mohammed”) in view of U.S. Patent Application Publication No. 2010/0128141 to Jang (hereinafter “Jang”) and further in view of U.S. Patent Application Publication No. 2006/0204036 to Huang (hereinafter “Huang”) and further in view of CN101527838 to Luo et al. (originally cited in IDS filed 9 June 2021; hereinafter “Luo”; machine translation from Espacenet provided in parent U.S. Patent Application No. 15/977,576 and again with Advisory Action issued 1/31/22).
As to independent claim 21, Mohammed discloses a computer-implemented method for tracking locations of a face across a plurality of images comprising a first image and a second image (Abstract discloses that Mohammed is directed to tracking a face between frames), the method comprising: determining a first face region within the first image, the first face region including a location of the face within the first image (Section 2.1 discloses detecting a face in the current frame); based on the determined first face region within the first image, determining a predicted face region within the second image (Section 2.1 discloses that a template position of the detected face is used to apply a region of interest ROI twice the size of the detected face for searching the next frame); determining a first region of similarity within the predicted face region, wherein the first region of similarity is calculated by comparing a feature of the predicted face region within the second image with the first face region within the first image (Sections 2.1 and 2.2.3 discloses performing template matching between the detected face and the ROI of the next frame to find a best match for the detected face in the next frame; See also Fig. 8); determining that a second face region is present within the second image based on detecting the face in the second image (Section 2.1 discloses following the face tracking process with a separate face detection operation comprising detecting the face in the next frame in order to avoid errors in the tracking); and determining the location of the face within the second image (Section 2.1 discloses that the separate face detection operation performed on the next frame is performed in case the tracking fails; thus, the final location of the face is determined as the next frame detection result if no face is found in the ROI of the next frame).
Mohammed does not expressly disclose that determining the predicted face region within the second image comprises: determining a trend in movement of the face from a preceding image to the first image, and shifting a center of the predicted face region in the second image based on the trend. Mohammed also does not expressly disclose the first region of similarity having at least a predetermined degree of similarity to the first face region within the first image.
Jang, like Mohammed, is directed to tracking a face in consecutive images by extracting a template image A from a previous image of the face and shifting a window X1 over a current 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mohammed such that the selected region has both the highest similarity to the template and also has a similarity level that meets a threshold level, and such that the entirety (including the center) of the predicted region C (analogous to Mohammed’s ROI) within which the face template is traversed is shifted based on modeled movement and speed of the face in previous frames, as taught by Jang, to arrive at the claimed invention discussed above. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been to reduce the time required to perform the similarity calculation ([0094] of Jang).
at least one of (i) an image texture or (ii) an image gradient. However, in the same field of tracking an object in an image, Huang discloses that performing matching of an object between frames can be done based on color or texture interchangeably ([0050, 0066]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the proposed combination of Mohammed and Jang to compare image texture of the template with that of the search region, as taught by Huang, to arrive at the claimed invention discussed above. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been to enhance matching accuracy.
	The proposed combination of Mohammed, Jang, and Huang does not expressly disclose that the location of the face within the second image is determined based on a) a percentage of an overlap area between (i) the first region of similarity within the second image, and (ii) the second face region within the second image, and (b) a face region selection rule. 
Luo, like Mohammed, is directed to tracking a foreground object over temporally sequential images by performing both object detection and object tracking (page 2). Luo discloses a series of selection criteria which determines whether to use the detection results or the tracking results (page 8). For example, if the area coincidence ratio (ratio of overlap) between a candidate area (tracking result) and the foreground moving object (detection result) is lower than a threshold Bm, the tracking result is used, while if the area coincidence ratio is greater than the threshold Bm, the detection result is used (pages 2 and 7-8). 


As to claim 22, the proposed combination of Mohammed, Jang, Huang and Luo further teaches that determining the first region of similarity within the predicted face region comprises: setting a first comparison region within the predicted face region (Section 2.1 of Mohammed discloses searching within the ROI in the next frame; Fig. 3 shows that the detected face (and therefore the search area candidates) are within the ROI of the next frame); determining a first degree of similarity between the first comparison region and the first face region (Section 2.2.3 and Fig. 8 of Mohammed disclose that Square Difference Matching SDM is performed between the detected face in the current image and the search candidates within the ROI of the next image in order to select a best match); determining that the first degree of similarity satisfies the predetermined degree of similarity ([0074, 0086] of Jang discloses a similarity level must meet a predetermined threshold in order to be considered a match); and based on the determination that the first degree of similarity satisfies the predetermined degree of similarity, determining the first comparison region to be the first region of similarity ([0074, 0086] of Jang discloses that the best match is selected if the degree 

As to claim 23, the proposed combination of Mohammed, Jang, Huang and Luo further teaches determining the first region of similarity within the predicted face region further comprises: setting a second comparison region within the predicted face region, the second comparison region being different from the first comparison region; determining a second degree of similarity between the second comparison region and the first face region; and determining that the second degree of similarity satisfies the predetermined degree of similarity, and wherein determining the first comparison region to be the first region of similarity comprises: determining that the first degree of similarity is greater than the second degree of similarity; and based on the determination that the first degree of similarity is greater than the second degree of similarity, determining the first comparison region to be the first region of similarity ([0079-0086] of Jang discloses shifting a window over object area C and determining a similarity between the template image A and the contents of current image Bn at each position of the window X1, X2 and so on; see Figs. 7A-B and 9A-B; [0074, 0086] of Jang further discloses that, in addition to selecting the area in current image B that has the smallest difference (i.e., the highest similarity) from template image A as the tracked area, the minimum difference (maximum similarity) must also meet a particular threshold requirement in order to successfully identify a match; otherwise, it is determined that the face is not detected in the object area C).

As to claim 26, the proposed combination of Mohammed, Jang, Huang and Luo further teaches that the face region selection rule specifies criteria for determining the location of the face within the second image, including at least one of: when the second face region is not present within the second image, the location of the face is the first region of similarity; when the second face region is present within the second image, and a spatial overlap coefficient between the second face region and the first region of similarity is 0, the location of the face is the first region of similarity; when the second face region is present within the second image, and the spatial overlap coefficient between the second face region and the first region of similarity is less than a preset threshold, the location of the face is the first region of similarity; or when the second face region is present within the second image, and the spatial overlap coefficient between the second face region and the first region of similarity is greater than or equal to the preset threshold, the location of the face is the second face region (page 8 of Luo discloses a series of selection criteria which determines whether to use the detection results or the tracking results; for example, if the ratio of overlap between detection and tracking results is lower than a threshold Bm, the tracking results are used, while if the ratio of overlap is greater than a threshold Bm, the detection results are used). 

As to claim 27, the proposed combination of Mohammed, Jang, Huang and Luo further teaches that determining a first face region within the first image comprises: determining that the first image comprises a plurality of faces; determining a plurality of face region areas; and determining a region comprising a face of the plurality of faces having the largest face region area to be the first face region (Section 2.2.3 of Mohammed discloses that 

Independent claim 28 recites a non-transitory, computer-readable medium storing one or more instructions executable by a computer system ([0099] of Jang discloses that the algorithm is embodied in software executed by a CPU, the software being stored on a computer-readable medium) to perform the operations recited in independent claim 21. Accordingly, claim 28 is rejected for reasons analogous to those discussed above in conjunction with claim 21. 

Claims 29-30 and 33-34 recite features nearly identical to those recited in claims 22-23 and 26-27, respectively. Accordingly, claims 29-30 and 33-34 are rejected for reasons analogous to those discussed above in conjunction with claims 22-23 and 26-27, respectively.

Independent claim 35 recites a computer-implemented system, comprising: one or more computers; and one or more computer memory devices interoperably coupled with the one or more computers and having tangible, non-transitory, machine-readable media storing one or more instructions that, when executed by the one or more computers ([0099] of Jang discloses that the algorithm is embodied in software executed by a CPU, the software being stored on a computer-readable medium), perform the operations recited in independent claim 21. Accordingly, claim 35 is rejected for reasons analogous to those discussed above in conjunction with claim 21.

Claims 36-37 and 40 recite features nearly identical to those recited in claims 22-23 and 26, respectively. Accordingly, claims 36-37 and 40 are rejected for reasons analogous to those discussed above in conjunction with claims 22-23 and 26, respectively.

Claims 24-25, 31-32, and 38-39 are rejected under 35 U.S.C. 103 as being unpatentable over Mohammed in view of Jang, Huang and Luo and further in view of U.S. Patent Application Publication No. 2014/0286527 to Harthattu et al. (cited in IDS filed 9 June 2021; hereinafter “Harthattu”).
As to claim 24, the proposed combination of Mohammed, Jang, Huang and Luo does not expressly disclose that determining the first region of similarity within the predicted face region further comprises: setting a second comparison region within the predicted face region by translating the first comparison region by a first step, the first step being two or more pixels of the second image. 
Harthattu, like Mohammed is directed to a scanning method for face detection (Abstract). Harthattu discloses that a scanning window searches the image for a face, skipping pixels with an adaptive step size depending on the search result ([0023]). Harthattu contemplates skipping 5 pixels ([0038]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the proposed combination of Mohammed, Jang, Huang and Luo to move the search window according to an adaptive step size larger than one pixel, as taught by Harthattu, to arrive at the claimed invention discussed above. Such a modification is the result of combining prior art elements according to known methods to yield predictable 

As to claim 25, the proposed combination of Mohammed, Jang, Huang, Luo, and Harthattu further teaches based on the determination of the first region of similarity within the predicted face region, determining a second region of similarity within the predicted face region, comprising: setting a third comparison region within the predicted face region by translating the first region of similarity by a second step smaller than the first step ([0039] of Harthattu discloses translating the search window in an adaptive manner, wherein if the scanning window returns a high likelihood of detecting the face, the step size is reduced); determining a third degree of similarity between the third comparison region and the first face region; determining that the third degree of similarity is greater than the first degree of similarity; and based on the determination that the third degree of similarity is greater than the first degree of similarity, determining the third comparison region to be the second region of similarity, wherein the determination of the location of the face within the second image is further based on the second region of similarity ([0079-0086] of Jang discloses shifting a window over object area C and determining a similarity between the template image A and the contents of current image Bn at each position of the window X1, X2 and so on; see Figs. 7A-B and 9A-B; [0074, 0086] of Jang further discloses that, in addition to selecting the area in current image B that has the smallest difference (i.e., the highest similarity) from template image A as the tracked area, the minimum difference (maximum similarity) must also meet a particular threshold requirement in order to successfully identify a match; otherwise, it is 


Claims 31-32 and 38-39 recite features nearly identical to those recited in claim 24-25. Accordingly, claims 31-32 and 38-39 are rejected for reasons analogous to those discussed above in conjunction with claim 24-25.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN M CONNER whose telephone number is (571)272-1486. The examiner can normally be reached noon - 8:30 PM Monday through Thursday and Saturday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571) 270-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 



/SEAN M CONNER/Primary Examiner, Art Unit 2663